                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 15-33145-maw
Donald Birtwhistle                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-3                  User: mshai                        Page 1 of 1                          Date Rcvd: Oct 23, 2018
                                      Form ID: pdf849                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 25, 2018.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Oct 23 2018 22:59:07     Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,   Suite 441,   Cleveland, OH 44114-1234
24157954       +E-mail/PDF: resurgentbknotifications@resurgent.com Oct 23 2018 23:05:57
                 PYOD, LLC its successors and assigns as assignee,   of Citibank, N.A.,
                 Resurgent Capital Services,   PO Box 19008,   Greenville, SC 29602-9008
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 25, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 23, 2018 at the address(es) listed below:
              Brian Jacob Dilks    cmecf@dilksknopik.com, dilksknopik@ecf.courtdrive.com
              Ericka S. Parker Trustee    esparker@sbcglobal.net, oh04@ecfcbis.com
              Helayne Loeb ust13     on behalf of Trustee Ericka S. Parker Trustee ustpregion09.cl.ecf@usdoj.gov
              Kenneth W. Wenninger    on behalf of Creditor Cynthia Kay Martin ken@wenningerlaw.com,
               kwennin@juno.com
              Mark S. Lindberg   on behalf of Debtor Donald Birtwhistle mlindberg@lawolaw.org,
               mslindberg@bex.net;r53456@notify.bestcase.com;tpence@lawolaw.org
              Raymond L. Beebe   on behalf of Creditor    Department of Taxation rlbagct@bex.net
              Raymond L. Beebe   on behalf of Creditor    Ohio Lottery Commission rlbagct@bex.net
              Raymond L. Beebe   on behalf of Creditor    Bureau of Workers’ Compensation rlbagct@bex.net
                                                                                             TOTAL: 8




        15-33145-maw             Doc 44       FILED 10/25/18            ENTERED 10/26/18 00:21:34                    Page 1 of 2
  The court incorporates by reference in this paragraph and adopts as the findings and orders
  of this court the document set forth below. This document has been entered electronically in
  the record of the United States Bankruptcy Court for the Northern District of Ohio.




               Dated: October 23 2018




                                            
                                            
                                            
                            81,7('67$7(6%$1.5837&<&2857
                               1257+(51',675,&72)2+,2
                                    :(67(51',9,6,21
  
  
                                                 
      ,Q5H                                        &DVH1R  
                                                       
      'RQDOG%LUWZKLVWOH                               &KDSWHU
                                                       
      'HEWRUV                              
                                                        -8'*(0$5<$11:+,33/(
                                                 
                                   25'(5',5(&7,1*3$<0(17 
                                2))81'672&5(',725&/$,0$17 
  
  2QDSSOLFDWLRQRI3<2'//&FODLPDQWKHUHLQIRUDQ2UGHUGLUHFWLQJSD\PHQWRIXQFODLPHG
  IXQGVKHOGLQWKHUHJLVWU\RIWKH&RXUWWKH&RXUWILQGVWKDWWKHFODLPDQWKDVVHUYHGQRWLFHXSRQ
  WKH8QLWHG6WDWHV$WWRUQH\DQGWKH867UXVWHHDVUHTXLUHGE\86&HWVHTDQGRU
  ORFDOEDQNUXSWF\UXOHVDQGGLUHFWVWKDWIXQGVKHOGLQWKHUHJLVWU\RIWKH&RXUWSXUVXDQWWR
  86&IRUWKHEHQHILWRIWKHFODLPDQWLQWKHDPRXQWRIEHSDLGWRWKH&ODLPDQWLQ
  FDUHRILWV$XWKRUL]HG5HSUHVHQWDWLYH 
  
  3<2'//&
  $WWQ%ULDQ-'LONV
  6(&HQWHU6WUHHW
  6QRTXDOPLH:$
  
  
                                                  




15-33145-maw      Doc 44        FILED 10/25/18    ENTERED 10/26/18 00:21:34             Page 2 of 2
